 Case 1:20-cv-01545-RMB Document 10 Filed 12/07/20 Page 1 of 9 PageID: 102



NOT FOR PUBLICATION

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE

KEVIN DAO,                               Civil Action No. 20-1545(RMB)

               Petitioner

       v.                                               OPINION

MS. RAUPP, Administrator,

               Respondent



BUMB, United States District Judge

      This matter comes before the Court upon Petitioner Kevin Dao’s

(“Petitioner”) Amended Petition for Writ of Habeas Corpus Under 28

U.S.C. § 2254 (Pet., Dkt. No. 4); Respondent’s Motion to Dismiss

(“Mot. to Dismiss,” Dkt. No. 7); and Petitioner’s Reply Brief

(Petr’s Reply Brief, Dkt. No. 9.) Respondent seeks dismissal of

the   habeas    petition    on   timeliness   grounds   under     28   U.S.C.   §

2244(d). The Court will determine the motion on the briefs without

oral argument, pursuant to Federal Rule of Civil Procedure 78(b).

I.    BACKGROUND

      After a jury trial, a Judgement of Conviction was entered

against Petitioner on January 9, 2011, in the New Jersey Superior

Court, Atlantic County, for sexual assault and endangering the

welfare of a child. (Resp’s Ex. 1, Dkt. No. 7-1.) Petitioner’s

direct appeal was denied by the Appellate Division on April 16,
    Case 1:20-cv-01545-RMB Document 10 Filed 12/07/20 Page 2 of 9 PageID: 103



2013. (Resp’s Ex. 2, Dkt. No. 7-2.) Petitioner sought certification

from the New Jersey Supreme Court, but his petition was denied on

October 25, 2013. (Resp’s Ex. 3, Dkt. No. 7-3.) Petitioner did not

seek certification from the United States Supreme Court; thus, his

conviction became final on January 25, 2014, 90 days after the New

Jersey Supreme Court denied his petition.

        Petitioner filed an application for post-conviction relief

(“PCR”) on March 26, 2014. (Resp’s Ex. 4, Dkt. No. 7-4.) The PCR

court denied relief on October 27, 2014. (Resp’s Ex. 5, Dkt. No.

7-5.) Petitioner appealed and the Appellate Division denied the

appeal on July 6, 2016. (Resp’s Ex. 6, Dkt. No. 7-6). Petitioner’s

petition for certification to the New Jersey Supreme Court was

denied on January 12, 2018. (Resp’s Ex. 7, Dkt. No. 7-7.) Pursuant

to the prison mailbox rule, 1 Petitioner filed his petition for writ

of habeas corpus on March 13, 2020. 2 (Pet., Dkt. No. 2 at 20.) He

filed an amended petition on April 5, 2020. (Am. Pet., Dkt No. 4

at 20.)




1 See Burns v. Morton, 134 F.3d 109, 113 (3d Cir. 1998) (“a pro se
prisoner's habeas petition is deemed filed at the moment he
delivers it to prison officials for mailing to the district
court[.]”)
2 On February 6, 2020, Petitioner filed a notice of intent to file
a habeas petition (Dkt. No. 1), and asked the Court to send him
the necessary form, but Petitioner did not file his petition until
he placed the completed habeas petition in the prison’s outgoing
legal mail on March 13, 2020. (Am. Pet., Dkt. No. 2 at 20.)
                                        2
 Case 1:20-cv-01545-RMB Document 10 Filed 12/07/20 Page 3 of 9 PageID: 104



II.   DISCUSSION

      A.    Respondent’s Motion to Dismiss

      Respondent calculated the one-year statute of limitations

period as follows. Petitioner’s direct appeal ended 90 days after

the New Jersey Supreme Court denied his petition for certification,

therefore, the habeas period started to run on January 25, 2014.

Petitioner filed a PCR application on March 26, 2014, at which

time he had used 60 days of the statute of limitations period. The

time period was then tolled until the New Jersey Supreme Court

denied his petition for certification of his PCR appeal on January

12, 2018. At that time, there were 305 days remaining on the one-

year limitations period, which ended on November 13, 2018, more

than a year before Petitioner filed his habeas petition.

      B.    Petitioner’s Opposition to Motion to Dismiss

      Petitioner justified the timeliness of his habeas petition in

this way:

            Petitioner asserts he had pending appellate
            motions before a New Jersey State Court until
            January 9, 2018. He filed a notice of Habeas
            Corpus to this present Court on February 6,
            2020. Between these dates, the Petitioner was
            extremely diligent toward continuously filing
            motions to the State Court. The record of
            receipts available as entered into the “Legal
            Mail Log”, as witnessed by the OFC in charge
            of this detail number 5 in total (1) 1-26-2018
            to NJ Supreme Court (2) 10-3-2018 to Mr. John,
            Criminal   Division  Manager   (3)   1-19-2019
            Superior Court of New Jersey (4) 3-28-2019 to
            Superior Court of New Jersey (5) 10-16-19 to
            Criminal Division Manager, Superior Court.

                                     3
 Case 1:20-cv-01545-RMB Document 10 Filed 12/07/20 Page 4 of 9 PageID: 105




           Petitioner asserts he had no legal guidance on
           where, what and how to follow up in pursuit
           toward relief after the New Jersey Supreme
           Court   denied    his    final   request   for
           Certification. He requested legal counsel in
           a motion to the court but the court did not
           respond. The record above demonstrates that
           with each of the above entries he waited for
           a response from the recipient and when there
           was no response, he filed a motion again,
           including   more    than   one   “Motion   for
           Clarification” as titled.

(Am. Pet., ¶18, Dkt. No. 4.) In his reply brief, Petitioner

attaches legal mail receipts and explains that

           these legal mail receipts show that on more
           than a handful of occasions, the petitioner
           entered petitions for PCR to the NJ State
           Courts. Further he did enter a petition for
           certification to the NJ Supreme court and even
           mailed a letter to Ms. Jill Houck, Criminal
           Division   Manager,   requesting   the   basic
           directives toward following up his ultimate
           purpose of seeking relief from his trial
           conviction in NJ state court.

(Reply Brief, Dkt. No. 9 at 2-3.)

     C.    Legal Standard

     28 U.S.C. § 2244(d) provides, in pertinent part:

           (d)(1) A 1-year period of limitation shall
           apply to an application for a writ of habeas
           corpus by a person in custody pursuant to the
           judgment of a State court. The limitation
           period shall run from the latest of—

                   (A) the date on which the judgment became
                   final by the conclusion of direct review
                   or the expiration of the time for seeking
                   such review;

           . . .

                                     4
 Case 1:20-cv-01545-RMB Document 10 Filed 12/07/20 Page 5 of 9 PageID: 106




           (2) The time during which a properly filed
           application for State post-conviction or other
           collateral   review   with   respect  to   the
           pertinent judgment or claim is pending shall
           not be counted toward any period of limitation
           under this subsection.

      After a petitioner seeks review from the State’s highest

court,   the   judgment     of    conviction   becomes    final,     and   the

limitations period begins to run after expiration of the 90-day

period for filing a petition for writ of certiorari in the United

States Supreme Court. Swartz v. Meyers, 204 F.3d 417, 419 (3d Cir.

2000). “[F]or a state prisoner who does not seek review in a

State’s highest court, the judgment becomes ‘final’ on the date

that the time for seeking such review expires.” Gonzalez v. Thaler,

565 U.S. 134, 137 (2012).

      A properly-filed application for post-conviction relief tolls

the habeas statute of limitations under 28 U.S.C. § 2244(d)(2).

Pace v. Diguglielmo, 544 U.S. 408, 410 (2005). A “properly filed

application” is one that was: (1) accepted for filing by the

appropriate court officer; and (2) was filed within the time limits

prescribed by the relevant jurisdiction. Artuz v. Bennett, 531

U.S. 4, 8 (2000). “Pending” under § 2244(d)(2) includes the period

between a lower court's adverse determination and the prisoner's

filing of a notice of appeal, provided that filing the notice of

appeal was timely under state law. Evans v. Chavis, 546 U.S. 189,

191   (2006)   (citing    Carey   v.   Saffold,   536   U.S.   214   (2002)).

                                       5
 Case 1:20-cv-01545-RMB Document 10 Filed 12/07/20 Page 6 of 9 PageID: 107



“[Section] 2244(d)(2) does not toll the 1–year limitations period

during the pendency of a petition for certiorari” after state

postconviction review. Lawrence v. Fla., 549 U.S. 327, 332 (2007).

      Equitable     tolling      applies    to   the    one-year    statute    of

limitations under 28 U.S.C. § 2244(d) in appropriate cases. Holland

v. Florida, 560 U.S. 631, 645 (2010). Equitable tolling may be

appropriate in circumstances where (1) the defendant has actively

misled the plaintiff; (2) the plaintiff in some extraordinary way

has been prevented from asserting his or her rights; or (3) the

plaintiff has timely asserted his or her rights mistakenly in the

wrong forum. Jones v. Morton, 195 F.3d 153, 159 (3d Cir. 1999)

(citing United States v. Midgley, 142 F.3d 174, 179 (3d Cir.

1998)). “In non-capital cases, attorney error, miscalculation,

inadequate research, or other mistakes have not been found to rise

to   the   ‘extraordinary’       circumstances      required      for   equitable

tolling.” Fahy v. Horn, 240 F.3d 239, 244 (3d Cir. 2001) (citations

omitted).

      D.    Analysis

            1.     Calculation of the limitations period

      The parties do not dispute that Petitioner’s direct appeal

became final on January 25, 2014, 90 days after the New Jersey

Supreme Court denied certification. The habeas limitations period

is   tolled,     pursuant   to    §   2244(d)(2),      upon   a   properly-filed

application      for   post-conviction       relief.      A    “properly-filed”

                                        6
 Case 1:20-cv-01545-RMB Document 10 Filed 12/07/20 Page 7 of 9 PageID: 108



application is one that was filed within the time limits prescribed

by the relevant jurisdiction. Artuz, 531 U.S. at 8. The parties do

not dispute that Petitioner’s PCR proceeding began with the proper

filing of a PCR petition on March 26, 2014, and ended with the New

Jersey Supreme Court’s denial of certification on March 26, 2014.

Petitioner has not established that he properly filed a second PCR

petition at any time. Thus, Petitioner has not established a basis

for statutory tolling. The habeas limitations period expired on

November 13, 2018. Petitioner did not file his habeas petition

until March 13, 2020.

           2.   Equitable Tolling

     Petitioner seeks equitable tolling based on the failure of

the state courts to respond to his written requests, following the

New Jersey Supreme Court’s denial of certification of his PCR

appeal. Equitable tolling is permitted where “‘some extraordinary

circumstance stood in [the petitioner’s] way’ and prevented timely

filing.” Holland, 560 U.S. at 649 (quoting Pace, 544 U.S. at 418)).

Here, it is not clear what rights Petitioner was seeking to assert

in the state courts prior to filing his habeas petition. Moreover,

it questionable whether there was no other avenue for Petitioner

to obtain the information he needed to assert his rights sooner.

Petitioner must show more than his lack of legal knowledge as cause

of the delay; he must show, for example, that he was somehow misled

from timely pursuing his rights. See e.g. Jenkins v. Superintendent

                                     7
    Case 1:20-cv-01545-RMB Document 10 Filed 12/07/20 Page 8 of 9 PageID: 109



of Laurel Highlands, 705 F.3d 80, 90 (3d Cir. 2013) (finding an

extraordinary circumstance for equitable tolling where “[t]he …

Court … implicitly suggested that the prisoner could later reassert

his claims in a third PCRA petition … the prisoner relied on this

advice     …”   and   his     claim   was       found    untimely.)   What’s   more,

Petitioner has not explained how he was prevented from filing his

habeas petition upon completion of his first PCR proceeding, and

prevented from seeking a stay pending further proceedings in the

state courts. See Rhines v. Webber, 544 U.S. 269, 275-76 (2005)

(describing stay and abeyance procedure.)

        For these reasons, the Court will grant Respondent’s motion

to dismiss. In light of Petitioner’s difficulty obtaining legal

materials and copies during the COVID lockdown in his facility, 3

Petitioner may file a motion for reconsideration 4 within 28 days

of the date of entry of this Opinion and the accompanying Order,

if he can establish what rights he was attempting to assert in the

state courts in 2019, and how he was prevented from timely filing

his habeas petition.

III. CONCLUSION

        For   the   reasons    discussed        above,    Respondent’s   motion   to

dismiss will be granted.




3   See Petr’s Response (Dkt. No. 8.)

4   See Federal Rule of Civil Procedure 59(e).
                                            8
 Case 1:20-cv-01545-RMB Document 10 Filed 12/07/20 Page 9 of 9 PageID: 110




An appropriate order follows.

Date:   December 7, 2020


                                         s/Renée Marie Bumb
                                         RENÉE MARIE BUMB
                                         United States District Judge




                                     9
